--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT NO. 5 TO CREDIT AGREEMENT


As of March 27, 2018


BMO Harris Bank N.A.
770 North Water Street
Milwaukee, Wisconsin 53202
Attention: Corporate Banking


Ladies and Gentlemen:


ADAC-Strattec, LLC, a Delaware limited liability company (the “Company”), hereby
agrees with you as follows:
 
1.         Definitions.  Reference is made to that certain Credit Agreement
dated as of June 28, 2012 (as amended, restated, amended and restated or
otherwise modified, the “Credit Agreement”) between the Company and BMO Harris
Bank N.A. (the “Lender”).  All capitalized terms used and not otherwise defined
herein shall have the meanings given to such terms by the Credit Agreement as
amended hereby.
 
2.         Background.  The Company has requested that the Lender agree to (i)
increase the Revolving Commitment (as defined in the Credit Agreement) to
$30,000,000 until June 30, 2019, and (ii) make certain other changes to the
Credit Agreement.  Subject to all of the terms and conditions hereof, the Lender
and the Company have agreed to such amendment on the terms set forth below. 
Pursuant to the Credit Agreement, the Company has issued a promissory note to
the Lender in the principal amount of $25,000,000, dated June 26, 2017 (the
“Existing Note”).  Any additional loans made pursuant to the increased credit,
together with the unpaid balance of the Existing Note, shall be evidenced by a
new promissory note of the Company in the form of Exhibit A annexed hereto (the
“Amended Note”) in the amount of $30,000,000, dated the date hereof, which shall
be executed by the Company and delivered to the Lender.  Accrued interest on the
Existing Note outstanding on the date of issuance of the Amended Note shall be
included in interest due on the Amended Note on the first interest payment date
specified therein or in the Credit Agreement.
 
3.         Amendment to Credit Agreement.  Subject to all of the terms and
conditions hereof, upon execution and delivery of this Amendment, the Credit
Agreement shall be amended as of the date first written above as follows:
 
a.          All references to the Credit Agreement in the Credit Agreement, the
Note and the Loan Documents shall refer to the Credit Agreement as amended
hereby.  All references to the Note in the Credit Agreement, the Note and the
Loan Documents shall refer to the Amended Note.
 
b.          The definition of “Revolving Commitment” is amended and restated in
its entirety as follows:
 

--------------------------------------------------------------------------------

“Revolving Commitment” means the obligation of the Lender to make Revolving
Loans to the Company and issue Letters of Credit for the account of the Company
subject to the terms and conditions of this Agreement in an aggregate amount not
exceeding (a) through June 30, 2019, $30,000,000, and (b) from and after July 1,
2019, $25,000,000, as such amount may be reduced from time to time pursuant to
the terms hereof.
 
c.          Section 7.06(a) is hereby amended to delete the phrase “Within 30
days after the end of each fiscal quarter of the Company” and replace it with
“Within 45 days after the end of each fiscal quarter of the Company”.
 
4.         Conditions.  Notwithstanding any other provision of this Amendment,
this Amendment shall not become effective unless and until:
 
a.           It has been executed and delivered by all parties to the Credit
Agreement as amended hereby, and acknowledged and agreed to by STRATTEC SECURITY
CORPORATION, a Wisconsin corporation (the “Guarantor”);
 
b.          The Amended Note shall have been executed and delivered by the
Company, in form and substance satisfactory to the Lender;
 
c.          The Lender shall have received a certificate as of a recent date of
the good standing (or comparable standing) of the Company under the laws of its
jurisdiction of organization;
 
d.          The Lender shall have received a certificate of an appropriate
officer of the Company certifying as to the incumbency and genuineness of the
signature of each officer of the Company executing this Amendment and the
Amended Note and certifying that attached thereto is a true, correct and
complete copy of (i) the certificate of formation of the Company and all
amendments thereto, certified as of a recent date by the Secretary of State of
the State of Delaware, (ii) the operating agreement of the Company all
amendments thereto, (iii) the resolutions duly adopted by the board of directors
of the Company authorizing the borrowings contemplated hereunder and the
execution, delivery and performance of this Amendment and the Amended Note;
 
e.          The Lender shall have received (i) searches of UCC filings in the
jurisdiction of incorporation of the Company, copies of the financing statements
on file in such jurisdiction and evidence that no Liens exist other than
Permitted Liens and (ii) tax lien and judgment searches; and
 
f.          The Company and the Guarantor shall have delivered such other
corporate documents as Lender or its counsel may reasonably request, in form and
substance satisfactory to the Lender.
 
2

--------------------------------------------------------------------------------

5.         Representations and Warranties.  The Company hereby repeats and
reaffirms the representations and warranties set forth in Article V of the
Credit Agreement, including without limitation the representations and
warranties set forth in Section 5.05 thereof which are made hereunder with
respect to the most recent financial statements and related information provided
pursuant to Section 7.06 of the Credit Agreement.  The Company also represents
and warrants that (A) since December 31, 2017 there has been no material adverse
change in the property, financial condition or business operations of the
Company and its Subsidiaries, taken as a whole, and (B) the execution, delivery
and performance of this Amendment are within the limited liability company
powers of the Company, have been duly authorized by all necessary limited
liability company action and do not and will not (i) require any consent or
approval of the stockholders or members of the Company; (ii) violate any
provision of the certificate of formation or limited liability company operating
agreement of the Company or of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to the Company or any Subsidiary; (iii) require the consent or
approval of, or filing or registration with, any governmental body, agency or
authority; or (iv) result in any breach of or constitute a default under, or
result in the imposition of any lien, charge or encumbrance upon any property of
the Company or any Subsidiary pursuant to any indenture or other agreement or
instrument under which the Company or any Subsidiary is a party or by which it
or its properties may be bound or affected.  This Amendment constitutes, and
each of the documents required herein when executed and delivered hereunder will
constitute, legal, valid and binding obligations of the Company or other
signatory enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy or similar laws affecting the
enforceability of creditors’ rights generally.
 
6.         Confirmation of Agreements.  Except as expressly provided above, the
Credit Agreement and the Loan Documents shall remain in full force and effect. 
This Amendment does not constitute a waiver or amendment of any term, condition
or covenant in the Credit Agreement other than as specifically set forth above. 
Nothing contained in this Amendment or in any other document, or any course of
dealing with the Company, shall be construed to imply that there is any
agreement by the Lender to provide any waiver or agree to any amendment in the
future.  This Amendment shall not release, discharge or satisfy any present or
future debts, obligations or liabilities to the Lender of the Company or of any
debtor, guarantor or other person or entity liable for payment or performance of
any of such debts, obligations or liabilities of the Company, or any mortgage,
security interest, lien or other collateral or security for any of such debts,
obligations or liabilities of the Company or such debtors, guarantors or other
persons or entities, or waive any default except as expressly provided herein,
and the Lender expressly reserves all of its rights and remedies with respect to
the Company and all such debtors, guarantors or other persons or entities, and
all such mortgages, security interests, liens and other collateral and
security.  This is an amendment and not a novation.  The Company acknowledges
and agrees that the obligations under the Credit Agreement and the Note exist
and are owing with no offset, defense or counterclaim assertible by the Company
and that the Credit Agreement, the Note and the Loan Documents are valid,
binding and fully enforceable according to their respective terms.
 
3

--------------------------------------------------------------------------------

7.         Miscellaneous.  The Company shall be responsible for the payment of
all fees and out-of-pocket disbursements incurred by the Lender in connection
with the preparation, execution, delivery, administration and enforcement of
this Amendment including all costs of collection, and including without
limitation the reasonable fees and disbursements of counsel for the Lender,
whether or not any transaction contemplated by this Amendment is consummated. 
The provisions of this Amendment shall inure to the benefit of any holder of the
Note, and shall inure to the benefit of and be binding upon any successor to any
of the parties hereto.  All agreements, representations and warranties made
herein shall survive the execution of this Amendment and the making of the loans
under the Credit Agreement, as so amended.  This Amendment shall be governed by
and construed in accordance with the internal laws of the State of Wisconsin. 
This Amendment may be signed in any number of counterparts with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Amendment is solely for the benefit of the parties hereto and their permitted
successors and assigns.  No other person or entity shall have any rights under,
or because of the existence of, this Amendment.
 
[Remainder of this page is intentionally left blank; signature page follows.]
 
4

--------------------------------------------------------------------------------

If the foregoing is satisfactory to you, please sign the form of acceptance
below and return a signed counterpart hereof to the Company.
 

  Very truly yours,       ADAC-STRATTEC, LLC      
(SEAL)
By:
 
/s/ Patrick J. Hansen
 
Name:
Patrick J. Hansen
 
Title:
Executive Manager

 
[Signature page to ADAC-Strattec, LLC 
 Amendment No. 5 to Credit Agreement]
 

--------------------------------------------------------------------------------

Agreed to as of the date first above written.
 

  BMO HARRIS BANK N.A.        
By:
/s/
Mark Czarnecki
 
Name:
Mark Czarnecki
 
Title:
Senior Vice President

 
[Signature page to ADAC-Strattec, LLC
Amendment No. 5 to Credit Agreement]
 

--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT OF GUARANTOR


The undersigned Guarantor hereby consents to the foregoing Amendment No. 5 to
Credit Agreement and agrees that its Corporate Guarantee Agreement dated as of
June 28, 2012, and all collateral or security therefor, if any, shall remain in
full force and effect after giving effect to the foregoing Amendment.
 
Dated as of the date first above written.



 
STRATTEC SECURITY CORPORATION
       
By:
 
/s/ Frank J. Krejci
 
Name:
Frank J. Krejci
 
Title:
President and Chief Executive Officer

 

 
And by: 
/s/ Patrick J. Hansen  
Name:
Patrick J. Hansen
 
Title:
Senior Vice President, Chief Financial Officer and Secretary

 

--------------------------------------------------------------------------------

Exhibit A


Amended Note


See attached.
 

--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED PROMISSORY NOTE


$30,000,000
March 27, 2018

 
FOR VALUE RECEIVED, ADAC-STRATTEC, LLC, a Delaware limited liability company
(the “Company”), promises to pay to the order of BMO HARRIS BANK N.A. (the
“Lender”), without setoff or counterclaim, the principal sum of Thirty Million
Dollars ($30,000,000), or such lesser amount as the Lender has advanced to the
Company pursuant to Section 2.01 of the Credit Agreement referred to below, at
the Main Office of the Lender in Milwaukee, Wisconsin, on the Termination Date
set forth in the Credit Agreement referred to below.  This Amended and Restated
Promissory Note (this “Note”) shall bear interest payable on the dates and at
the rate or rates set forth in the Credit Agreement referred to below.  All
amounts payable under this Note and the Credit Agreement shall be payable in
lawful money of the United States of America.
 
This Note constitutes the Revolving Note issued under Credit Agreement dated as
of June 28, 2012 (as amended, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), between the Company and the Lender, to
which Credit Agreement reference is hereby made for a statement of the terms and
conditions on which Loans in part evidenced hereby were or may be made, and for
a description of the conditions upon which this Note may be prepaid, in whole or
in part, or its maturity accelerated.
 
This Note is issued in substitution for and replacement of, but not repayment or
novation of, that certain Third Amended and Restated Promissory Note dated June
26, 2017, executed by the Company and payable to the order of the Lender.
 
This Note is entitled to the benefit of all of the Loan Documents referred to in
the Credit Agreement.
 

  ADAC-STRATTEC, LLC        
By:
 
/s/ Patrick J. Hansen
 
Name:
Patrick J. Hansen
 
Title:
Executive Manager

 
 

--------------------------------------------------------------------------------